             Case 5:17-cv-00072-BLF Document 735 Filed 12/02/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                          NORTHERN DISTRICT OF CALIFORNIA
 9                                       SAN JOSE DIVISION
10
11    FINJAN LLC,                                       Case No. 5:17-cv-00072 BLF
12                        Plaintiff,                    NOTICE AND ORDER SETTING
                                                        SETTLEMENT CONFERENCE
13 v.
                                                        Re: Dkt. No. 734
14    CISCO SYSTEMS, INC.,
15                          Defendant.
16
17         This case was referred to this Court by District Judge Beth Labson Freeman for a
18 settlement conference. The conference will be held on December 11, 2020, at 9:30 a.m. in
19 Courtroom 5, 4th Floor, 280 South First Street, San Jose, California. If a party is unable to
20 participate in the conference on this date, that party must meet and confer with opposing
21 counsel to find another date on which all parties are available and then contact courtroom
22 deputy Lili Harrell as soon as possible at Lili_Harrell@cand.uscourts.gov or 408.535.5343.
23 Please see this Court’s Settlement Conference Standing Order for more information.
24         IT IS SO ORDERED.
25         Date: December 2, 2020                    _________________________
                                                     Nathanael M. Cousins
26                                                   United States Magistrate Judge
27
28
     Case No. 17-cv-0072 BLF (NC)
     Settlement Conference Order
